Citation Nr: 1017970	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder mal-union fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow fracture.

3.  Entitlement to an evaluation in excess of 10 percent for 
back strain with degenerative disc disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
April 1982, from June 1984 to January 2001, and from February 
2002 to February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In November 2006, the Veteran alleged an inability to secure 
gainful employment consistent with his education and 
occupational experience.  However, the evidence of record 
demonstrated that the Veteran was working at a correctional 
facility throughout the pendency of this appeal.  
Consequently, the issue of entitlement to a total evaluation 
based on individual unemployability (TDIU) is not properly 
before the Board and will not be addressed herein.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (holding that when 
entitlement to TDIU is raised during the adjudicatory process 
of the underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it 
is part of the claim for benefits for the underlying 
disability); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).  


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 10 percent 
for residuals of a left shoulder mal-union fracture.

2.  The Veteran's residuals of a left elbow fracture were 
productive of pain; stiffness; flexion from between 0 and 15 
degrees to between 140 and 145 degrees; extension to between 
0 and -15 degrees; supination from 0 degrees to between 75 
and 80 degrees; and pronation from 0 degrees to between 70 
and 80 degrees.  The Veteran's range of motion was 
additionally limited by pain, but was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.

3.  The Veteran's back strain with degenerative disc disease 
is manifested by pain; flexion from 0 degrees to between 65 
and 90 degrees; extension from 0 degrees to between 20 
degrees 30 degrees; right lateral extension to 30 degrees; 
left lateral flexion to 30 degrees; right rotation to 30 
degrees; left rotation to 30 degrees; and no neurological 
symptoms.  Pain, weakness, lack of endurance, fatigue, and 
incoordination did not cause additional limitation of range 
of motion after repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issues of entitlement to an evaluation in 
excess of 10 percent for residuals of a left shoulder mal-
union fracture have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left elbow fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5209-5003 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for back strain with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Shoulder Mal-union Fracture Residuals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the veteran or 
by his authorized representative, except that a 
representative may 


not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a left shoulder mal-
union fracture, in November 2009, prior to the promulgation 
of a decision by the Board, the Veteran testified that he 
wished to withdraw his appeal.  Consequently, no allegation 
of error of fact or law remains before the Board for 
consideration with regard these issues.  As such, the Board 
finds that the Veteran has withdrawn this claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a left shoulder mal-
union fracture and the issue is, thus, dismissed.

II.  Claims for Increased Evaluations

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  The 
RO's March 2006 and January 2009 letters to the Veteran 
satisfied the duty to notify provisions relating to the 
Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Veteran's claim was readjudicated in the 
April 2009 Supplemental Statement of the Case.  The purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.

Additionally, the January 2009 letter to the Veteran notified 
him that he must submit, or request that VA obtain, evidence 
of the worsening of his disability and the different types of 
evidence available to substantiate his claim for a higher 
rating.  


Moreover, this letter informed him of the requirements to 
obtain a higher rating and notified him of the need to submit 
evidence of how such worsening effected his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  
For these reasons, the Board finds that the content 
requirements of the notice VA is to provide have been met and 
no further development is required regarding the duty to 
notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the Veteran has been afforded several VA examinations that 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Specifically, the examiners took 
into account the Veteran's prior treatment records and fully 
described his left elbow fracture residuals and the symptoms 
of his back strain with degenerative disc disease, which 
allowed for fully-informed evaluations of the claimed 
disabilities.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from 


all types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).

A.  Residuals of a Left Elbow Fracture 

In September 2004, the Veteran underwent a VA examination to 
ascertain the severity of his residuals of a left elbow 
fracture.  The Veteran reported the circumstances giving rise 
to the underlying injury.  Specifically, the Veteran reported 
that he was involved in a motor vehicle accident in 1999 that 
included a 70-foot fall from a bridge.  As a result of the 
accident, the Veteran experienced multiple fragment fractures 
on his left olecranon and a dislocation of the head of the 
radius.  Surgical intervention was required and involved the 
insertion of pins, screws, and a plate; 1 year later, a 
second surgery removed the hardware with the exception of 2 
screws.  At the time of this examination, the Veteran's main 
complaints were pain and stiffness that occurred 
"constantly," but did not cause 


incapacitation or lost time from work.  The Veteran also 
reported that he had a prosthetic joint implanted in 1999 and 
that he had arthritis.  The examiner opined that the Veteran 
was unable to lift over 15 to 20 pounds.  Upon physical 
examination, the examiner noted that the Veteran was 
ambidextrous as he could use either hand to write, eat, and 
comb his hair.  The general appearance of Veteran's left 
elbow was abnormal, with findings of a decreased carrying 
angle.  Range of motion testing revealed flexion to 140 
degrees, with pain at 130 degrees; extension to 0 degrees; 
supination to 80 degrees, with pain at 80 degrees; and 
pronation to 70 degrees, with pain at 70 degrees.  The 
Veteran's left elbow was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  Radiological 
examination demonstrated "no acute pathology," and 
demonstrated orthopedic screws in the proximal metaphyseal 
portion of the left ulna at the site of an old, healed 
fracture.  The diagnosis was status post surgical repair, 
left ulna.

In October 2005, the Veteran asserted that he had surgery in 
January 2000 to remove the hardware inserted in January 1999, 
with the exception of 2 screws.  He claimed that the 2 screws 
were left in place because "they were too deep."  Further, 
the Veteran asserted that arthritis developed around the 
screws, causing him pain and sensitivity to "cold 
temperatures and rainy days."

Also in October 2005, the Veteran underwent a VA examination 
to determine the severity of his residuals of a left elbow 
fracture.  After reiterating the circumstances of the 1999 
motor vehicle accident, the Veteran reported that he did not 
recall any other major traumatic injury to his elbow and that 
the "condition did not interfere with his ordinary lifting 
or carrying, activities of daily living, or service 
functions."  The Veteran was determined to be right-hand 
dominant, using his right hand to write, eat, and comb his 
hair.  A physical examination demonstrated that the Veteran's 
left elbow was "similar in form and function with the 
right."  There were well-healed surgical scars, without 
complications or disfigurement.  There was no heat, redness, 
tenderness, or effusion.  Further, there was no muscle 
atrophy and tendon functions were normal.  Sensory perception 
and vascular supply of the arm and forearm were undisturbed.  
Range of motion testing demonstrated flexion from 15 degrees 
to 145 degrees; supination from 0 degrees to 75 degrees; and 
pronation 


from 0 degrees to 80 degrees.  Pain, weakness, lack of 
endurance, fatigue, and incoordination did not further impact 
the Veteran's range of motion after repetitive use.  A 
radiological examination of the Veteran's left elbow revealed 
surgical screws and evidence of a prior surgery, but was an 
"[o]therwise negative left elbow."  The diagnosis was 
status post traumatic injury to left elbow, with mild 
limitation in range of motion; residual surgical screws.

In March 2009, the Veteran underwent a VA examination.  A 
physical examination demonstrated no deformity, bony joint 
enlargement, heat, redness, effusion, crepitus, instability, 
weakness, abnormal motion, guarding of motion, ankylosis or 
loss of a bone or a part of a bone.  The Veteran reported 
tenderness and pain in the olecranon area upon motion.  Range 
of motion testing demonstrated flexion from 0 degrees to 145 
degrees; extension to -15 degrees; pronation from 0 degrees 
to 80 degrees; and supination from 0 degrees to 80 degrees.  
The examiner found objective evidence of left elbow pain 
following repetitive motion, but no additional limitations 
after 3 repetitions of his range of motion.  After reviewing 
previous radiological examinations, the diagnosis was status 
post open reduction and internal fixation for the proximal 
left ulna for left elbow fracture with residual limitation of 
motion, but no instability.

In November 2009, the Veteran testified at a Board hearing 
that he had difficulty bending his left elbow; that it 
occasionally swelled; and that he experienced increased pain 
when the weather was cold or when it rained.  The Veteran 
also testified that he was able to lift, but not hold 
anything in excess of 15 pounds and that he had difficulty 
pushing or pulling with his left arm.  The Veteran testified 
that he was naturally left handed, but that he broke his left 
arm when he was a child and was force to become right-hand 
dominant.

Service connection is in effect for residuals of a left elbow 
fracture, and a 10 percent evaluation has been assigned under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5209-
5003.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and 


diseases, preference is to be given to the number assigned to 
the injury or disease itself; if the rating is determined on 
the basis of residual conditions, the number appropriate to 
the residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in 
this case indicates that a fracture of the elbow under 
Diagnostic Code 5209 is the service-connected disorder, and 
arthritis under Diagnostic Code 5003 is a residual condition.  

Arthritis, established by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I (2009).

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the minor side.  
Flail joint of the elbow is rated 50 percent disabling for 
the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5209.

Under the provisions of Diagnostic Code 5205, a 30 percent 
rating for the minor elbow is warranted for favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees.  A 40 percent rating for the minor elbow is 
warranted for intermediate ankylosis of the elbow at an angle 
of more than 90 degrees or between 70 degrees and 50 degrees.  
A 50 percent rating for the minor elbow is warranted for 
unfavorable ankylosis of the elbow at an angle of less than 
50 degrees or with complete loss of supination or pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2009).

Under Diagnostic Code 5206, a noncompensable rating is 
warranted for flexion of the minor forearm limited to 110 
degrees; a 10 percent rating is warranted for flexion of the 
minor forearm limited to 100 degrees; a 20 percent rating is 
warranted for flexion of the minor forearm limited to 90 
degrees or limited to 70 degrees; a 30 percent rating is 
warranted for flexion of the minor forearm limited to 55 
degrees; and a 40 percent rating is warranted for flexion of 
the minor forearm limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2009).

Pursuant to Diagnostic Code 5207, a 10 percent rating is 
warranted for extension of the minor forearm limited to 45 
degrees or limited to 60 degrees; a 20 percent rating is 
warranted for extension of the minor forearm limited to 75 
degrees or limited to 90 degrees; a 30 percent rating is 
warranted for extension of the minor forearm limited to 100 
degrees; and a 40 percent rating is warranted for extension 
of the minor forearm limited to 110 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2009).  In addition to the 
foregoing, a 20 percent rating is warranted where flexion of 
the forearm is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5208 (2009).

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 40 percent disabling 
for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5210 
(2009).  Diagnostic Code 5211 provides for ratings based on 
impairment of the ulna.  Mal-union of the ulna with bad 
alignment is rated 10 percent for the minor side; nonunion of 
the ulna in the lower half is rated 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is also 
rated 20 percent for the minor side; nonunion of the ulna in 
the upper half, with false movement, with loss of bone 
substance (1 inch (2.5 cm.) or more) and marked deformity is 
rated 30 percent for the minor side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2009).  

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Mal-union of the radius with bad alignment is 
rated 10 percent disabling for the minor side; nonunion of 
the radius in the upper half is rated 20 percent disabling 
for the minor side; nonunion of the radius in the lower half, 
with false movement, without loss of bone substance or 
deformity is rated 20 percent disabling for the minor side; 
nonunion of the radius in the lower half, with false 
movement, with loss 


of bone substance (1 inch (2.5 cm.) or more) and marked 
deformity is rated 30 percent disabling for the minor side.  
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2009).

The Rating Schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2009).  A 20 percent rating is 
warranted for a minor forearm with loss of pronation motion 
beyond the last quarter of the arc, or loss of pronation 
motion beyond the middle of the arc.  See 38 C.F.R. §§ 4.71, 
Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.  Diagnostic Code 5213 also provides for a 20 
percent rating if a minor hand is fixed near the middle of 
the arc or moderate pronation; a 20 percent rating if the 
minor hand is fixed in full pronation; and a 30 percent 
rating if the minor hand is fixed in supination or 
hyperpronation.  Id.

The evidence of record demonstrates that the Veteran's 
service-connected residuals of a left elbow fracture 
manifested as flexion from between 0 and 15 degrees to 
between 140 and 145 degrees; extension to between 0 and -15 
degrees; supination from 0 degrees to between 75 and 80 
degrees; and pronation from 0 degrees to between 70 and 80 
degrees.  Further, the Veteran's range of motion was 
additionally limited by pain, but was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.

The Board finds that a rating in excess of 10 percent is not 
warranted under any of the above-referenced applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The record contains no evidence of 
ankylosis, fracture, or flail joint of the left elbow; thus, 
evaluation in excess of 10 percent under the criteria of 
Diagnostic Codes 5205 and 5209 is not warranted.  Flexion in 
excess of 110 degrees is noncompensable; consequently, a 
rating in excess of 10 percent based on limitation of flexion 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5206.  A rating in excess of 10 percent under Diagnostic Code 
5207 is also not warranted since extension of the forearm is 
not limited to 75 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  Moreover, flexion of the Veteran's 


forearm is not limited to 100 degrees and extension is not 
limited to 45 degrees, so a higher rating under the 
provisions of Diagnostic Code 5208 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5208.  There is no medical 
evidence of any mal-union or nonunion of the radius or ulna, 
so evaluation under the provisions of Diagnostic Codes 5210-
5212 is not warranted.  Further, pronation from 0 degrees to 
between 70 and 80 degrees is noncompensable, as is supination 
from 0 degrees to between 75 and 80 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  There is also no evidence 
that the left hand is or has been fixed in at least moderate 
pronation; or in supination or hyperpronation.  Accordingly, 
a separate rating under the provisions of Diagnostic Code 
5213 is not warranted.  See 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5213.  

Based on the evidence of record, the criteria for a rating in 
excess of 10 percent for residuals of a left elbow fracture 
have not met at any time during the pendency of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making this 
determination, the Board considered whether there was any 
additional functional loss not contemplated in the 10 percent 
evaluation for the Veteran's residuals of a left elbow 
fracture.  See 38 C.F.R. §§ 4.40, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In 
September 2004, range of motion testing revealed flexion to 
140 degrees with pain at 130 degrees; extension to 0 degrees; 
supination to 80 degrees with pain at 80 degrees; and 
pronation to 70 degrees with pain at 70 degrees.  Subsequent 
range of motion testing demonstrated that there was 
additional limitation due to pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  Accordingly, 
additional functional loss due to limitation of motion has 
not been shown to the level required for a rating in excess 
of 10 percent.  38 C.F.R. §§ 4.7, 4.71a.

B.  Back Strain with Degenerative Disc Disease

In July 2003, the Veteran complained of back pain and 
bilateral hip pain that had been present for 4 years.  The 
Veteran denied leg pain, upper extremity involvement, and 
bowel or bladder disturbance.  He scored the pain as a 6 on a 
10-point scale, and described it as "pressure" and 
"sharp."  Pain was not made 


worse by coughing or sneezing, but was worse after prolonged 
sitting or standing.  A neurological examination demonstrated 
that the Veteran was in no acute distress and that his gait, 
station, tone, strength, sensations, and reflexes were 
"satisfactory."

In September 2004, the Veteran underwent a VA examination to 
ascertain the severity of his back strain with degenerative 
disc disease.  The Veteran reported that he was in constant 
pain and that he experienced pain traveling to his hips and 
thighs.  The Veteran described this pain as burning, aching, 
and cramping in nature, and stated that he would rate the 
pain a 6 on a 10-point pain scale.  Pain could be elicited by 
physical activity, standing, and/or sitting, and was only 
relieved through the use of medications.  The Veteran stated 
that he also experienced "incapacitating episodes" as often 
as 1 per month, which typically lasted 3 days.  Further, in 
the year leading up to this examination, the Veteran asserted 
that he had 3 "incapacitating episodes" totaling 8 days.  
Moreover, he stated that he could not sit or stand for 
prolonged periods and missed 3 work times per month due to 
his back disability.  The Veteran reported that he was able 
to perform activities of daily living such as brushing his 
teeth, bathing, vacuuming, and driving a car, but was unable 
to climb stairs or push a lawn mower.  Upon physical 
examination, the Veteran did not complain of radiating pain 
on movement.  There was no muscle spasm and no tenderness.  
Bilateral straight leg raising was negative.  Range of motion 
testing revealed the following:  flexion to 90 degrees; 
extension to 30 degrees; right lateral extension to 30 
degrees; left lateral flexion to 30 degrees; right rotation 
to 30 degrees; and left rotation to 30 degrees.  The examiner 
determined that the Veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis of the 
spine and there were no signs of intervertebral disc syndrome 
present.  Radiological examination of the Veteran's spine 
showed marked degenerative changes at L5-S1 and early 
osteoarthritic changes of the lumbosacral spine at L3-4.  The 
diagnosis was "[d]egenerative [d]isc [d]isease, L5-S1; 
arthritis."  The examiner noted that the Veteran reported 
pain.

In October 2005, the Veteran underwent a VA examination.  
After reporting the circumstance of an inservice motor 
vehicle accident, the Veteran stated that he did 


not recall any other major traumatic event affecting his 
back.  The Veteran also stated that his back disability did 
not interfere with his ordinary lifting or carrying, posture, 
or gait.  The Veteran did not report a history of radiation.  
A physical examination demonstrated, neurologically speaking, 
that the Veteran was alert, pleasant, and well oriented with 
normal speech and gait; his sensation was intact; his 
coordination was normal; motor functions were 5 on a 5-point 
scale in all muscle groups and his muscles were well 
developed; deep tendon reflexes were brisk and equal; Romberg 
test was negative; and plantar reflexes downwards with no 
focal or lateralizing signs.  With respect to the Veteran's 
musculoskeletal system, his posture was normal; the medial 
malleolus distance of anterior superior iliac spine was 84 
centimeters on the right and on the left; there was a mild 
loss of lordosis; paraspinal muscles were not in spasm; no 
muscle atrophy in the back, buttocks, or lower extremities; 
sensory and deep tendon reflexes were within normal limits; 
negative straight leg raise, bilaterally; and no radiating 
pain upon movement.  Range of motion testing demonstrated the 
following:  flexion from 0 degrees to 70 degrees; extension 
from 0 degrees to 20 degrees; and bilateral lateral extension 
and bilateral rotation were all from 0 degrees to 30 degrees.  
Pain, weakness, lack of endurance, fatigue, and 
incoordination did not cause additional limitation of range 
of motion after repetitive use.  Radiological examination of 
the Veteran's spine revealed degenerative disc disease at L5-
S1, but was otherwise negative.  The diagnosis was status 
post traumatic injury to lumbosacral spine with residual 
restriction in range of motion, degenerative disc disease.

In March 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the Veteran's service records and relevant 
treatment history.  The Veteran reported no history of 
fatigue or weakness, but a history of decreased motion, 
stiffness, spasms, and pain, all located in the paraspinal 
area at L5-S1.  The Veteran further reported that pain in his 
back radiated to his left thigh and that he experienced 2 
flare-ups per month, each lasting 1 or 2 days.  These flare-
ups were usually precipitated by "heavy lifting" or 
prolonged walking, and were alleviated by resting and light 
stretching.  The Veteran reported that his range of flexion 
was limited during a flare-up.  The Veteran also reported 
that he had used a lumbar back brace since 2008 and that he 
was able to walk 2 miles.  The Veteran stated that he had 
lost 2 weeks from work due to his back pain; needed to stop 
after 50 minutes of driving to stretch; and avoided running 
and bicycling.  Upon physical examination, his posture and 
head position were normal, gait was normal, and he was 
symmetrical in appearance.  There was no evidence of an 
abnormal spine curvature or ankylosis.  There were bilateral 
spasm of the thoracic sacrospinalis; bilateral pain with 
motion; and bilateral paraspinal muscle tenderness at the L5-
S1 level; but no atrophy, guarding, or weakness.  A detailed 
motor functions examination demonstrated 5 on a 5-point scale 
for each relevant muscle group.  The Veteran's muscle tone 
was normal and there was no atrophy.  Lower extremities 
sensations were all normal as were all tested reflexes.  
Range of motion testing was flexion from 0 degrees to 65 
degrees; and extension, bilateral lateral extension, and 
bilateral rotation were all from 0 degrees to 30 degrees.  
There was objective evidence of pain during active range of 
motion and following repetitive motion, but the pain was not 
determined to cause additional limitations after 3 
repetitions.  The Veteran had no incapacitating episodes in 
the 12-month period leading up to this examination.  A 
neurological examination showed no lumbar radiculopathy.  
After reviewing the Veteran's previous radiological 
examinations, the diagnosis was degenerative disc disease of 
the lumbosacral spine with residual pain and limitation of 
motion, but no radiculopathy.

In November 2009, the Veteran testified that he was in 
constant pain and that he was taking a prescription anti-
inflammatory and 2 different muscle relaxers.  The Veteran 
also testified that he used a TENS unit to treat his back 
pain 3 to 4 times per week.  The Veteran further testified 
that he had difficulty bending his back, sleeping, performing 
activities of daily living, and the difficulties he 
experiences during work and while driving long distances.

Presently, the Veteran's service-connected back disability 
has been assigned a 10 percent rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  The Veteran's 
service-connected back disorder was previously determined to 
be noncompensable under the appropriate diagnostic codes for 
limitation of motion and, thus, a 10 percent evaluation was 
assigned under Diagnostic Code 5003 for arthritis.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
degenerative arthritis of the spine will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  The General Rating Formula 
provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).

Range of motion testing during the March 2009 VA examination 
demonstrated forward flexion from 0 degrees to 65 degrees, 
which warrants a 10 percent evaluation pursuant to Diagnostic 
Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Given 
that the Veteran's service-connected back disorder has been 
determined to warrant a compensable rating under the 
appropriate range of motion diagnostic code, the Board finds 
that the Veteran's service-connected back disability is most 
appropriately evaluated under Diagnostic Code 5242.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In order to receive an evaluation in excess of the already 
assigned 10 percent based on the orthopedic manifestations 
associated with the Veteran's service-connected back 
disorder, the evidence of record must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula.  The evidence of 
record demonstrated that the Veteran's service-connected back 
disability was productive of flexion from 0 degrees to 
between 65 and 90 degrees; extension from 0 degrees to 
between 20 degrees 30 degrees; right lateral extension to 30 
degrees; left lateral flexion to 30 degrees; right rotation 
to 30 degrees; and left rotation to 30 degrees.  There was no 
evidence of muscle spasm or guarding that was severe enough 
to result in an abnormal gait or spinal contour.  As such, 
Board finds that the Veteran's orthopedic manifestations of 
his service-connected back disability do not warrant an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, 
General Rating Formula.

In making this determination, the Board considered whether 
there was any additional functional loss not contemplated in 
the 10 percent evaluation for the Veteran's orthopedic 
manifestations.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 205-206 (1995).  There was 
objective evidence of pain during range of motion testing and 
following repetitive motion, but the pain was not determined 
to cause additional limitations.  Accordingly, additional 
functional loss due to limitation of motion has not been 
shown to the level required for a rating in excess of 10 
percent.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula, 
see also Note (5). 

The General Rating Formula provides that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately from the orthopedic manifestations, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).

During the pendency of this appeal, the Veteran reported pain 
radiating from back into his hips and thighs.  Despite these 
subjective reports, the evidence of record does not include 
objective findings of neurologic abnormalities or symptoms 
associated with the Veteran's service-connected back 
disorder.  Significantly, neurological testing during the 
March 2009 VA examination specifically ruled radiculopathy.  
Thus, a separate evaluation is not warranted.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).

Given that the evidence of record included a diagnosis of 
degenerative disc disease, the Veteran's service-connected 
back disability may alternatively be evaluated under 
Diagnostic Code 5243, which contemplates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Intervertebral disc syndrome may be evaluated under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.25 (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months; a 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; 


and a 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula, whichever 
method results in a higher evaluation for that segment.  Id. 
at Note (2).

The Veteran reported missing working and that he experienced 
"incapacitating episodes" due to his service-connected back 
disability.  The evidence of record does not demonstrate that 
the Veteran experienced incapacitating episodes that required 
bed rest prescribed by a physician and treatment by a 
physician as a result of his service-connected back 
disability.  During the March 2009 VA examination, the 
examiner determined that the Veteran had not experienced any 
incapacitating episodes as defined by VA.  As such, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for the Veteran's service-connected back disorder 
based on incapacitating episodes.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board finds that the factual findings in this case do not 
show distinct time periods in which the service-connected 
degenerative disc disease exhibited symptoms that warrant 
different ratings at any time during the appeal period.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

C.  Extraschedular Evaluations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. 


§§ 4.20, 4.27 (2009).  However, because the ratings are 
averages, it follows that an assigned rating may not 
completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by 
disability.  However, in exceptional cases where the rating 
is inadequate, it may be appropriate to assign an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability pictures are 
not so unusual or exceptional in nature as to render the 
ratings for his service-connected disabilities inadequate.  
The Board finds that the criteria by which each of the 
Veteran's service-connected disabilities was respectively 
evaluated, specifically contemplates the level of 
occupational and social impairment caused by that disability.  
Id. 

As demonstrated by the evidence of record, the Veteran's 
residuals of left elbow fracture are productive of pain; 
stiffness; flexion from between 0 and 15 degrees to between 
140 and 145 degrees; extension to between 0 and -15 degrees; 
supination 


from 0 degrees to between 75 and 80 degrees; and pronation 
from 0 degrees to between 70 and 80 degrees.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture 
represented by a 10 percent disability rating for residuals 
of a left elbow fracture.  The criteria for a 10 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5205 through 5213; see also VAOPGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).  

As demonstrated by the evidence of record, the Veteran's back 
strain with degenerative disc disease is productive of pain; 
flexion from 0 degrees to between 65 and 90 degrees; 
extension from 0 degrees to between 20 degrees 30 degrees; 
right lateral extension to 30 degrees; left lateral flexion 
to 30 degrees; right rotation to 30 degrees; and left 
rotation to 30 degrees.  The evidence of record does not 
include diagnosis of radiculopathy or other clinical 
neurological symptoms associated with his service-connected 
back disorder.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a 10 percent disability 
rating for back strain with degenerative disc disease.  In 
this regard, the schedular evaluations regarding this 
disorder are not inadequate.  Evaluations in excess of 10 
percent are provided for certain manifestations of a back 
strain with degenerative disc disease, but the medical 
evidence reflects that those manifestations are not present 
in this case.  As such, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability pictures cannot be characterized as 
exceptional cases, so as to render the schedular evaluations 
inadequate.  For each of the Veteran's service-connection 
disabilities, the threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to referral 
for extraschedular ratings.  Thun, 22 Vet. App. at 115.



D.  Conclusion

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assigning of 
increased evaluations for the service-connected issues on 
appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a left 
shoulder mal-union fracture is dismissed.

An evaluation in excess of 10 percent for residuals of a left 
elbow fracture is denied.

An evaluation in excess of 10 percent for back strain with 
degenerative disc disease is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


